         Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 1 of 18




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

REBECCA ANN HEATON,

                    Petitioner,                       Case No. 4:19-CV-00196-CWD

        v.                                            MEMORANDUM DECISION AND
                                                      ORDER
ANDREW SAUL, Commissioner of Social
Security Administration,

                   Respondent.


                                     INTRODUCTION

        Before the Court is Rebecca Ann Heaton’s Petition for Review of the final

decision of the Commissioner of Social Security denying her application for a period of

disability and disability insurance benefits, filed on May 30, 2019. (Dkt. 1.) The Court

has reviewed the Petition, the Answer, the parties’ memoranda, and the administrative

record (AR), and for the reasons that follow, will affirm the ALJ’s decision and dismiss

the petition. 1

                      PROCEDURAL AND FACTUAL HISTORY

        On July 4, 2015, Petitioner filed an application for Title II Disability Insurance


1
 Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019, and is the
named Respondent. 42 U.S.C. § 405(g).




MEMORANDUM DECISION AND ORDER - 1
        Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 2 of 18




Benefits, alleging disability beginning on September 15, 2014. At the time of the alleged

disability onset date, Petitioner was 32 years of age. She has a high school education with

prior work experience as a court clerk and auto supplies sales person. (AR 36.) Petitioner

claims she is unable to work due to hand/arm problems and mental impairments.

Petitioner has undergone multiple surgical procedures and other treatments for bilateral

carpal tunnel syndrome and cubital tunnel syndrome but reports ongoing symptoms and

limitations with her hands and arms including pain and weakness. Petitioner has been

diagnosed with major depressive disorder and generalized anxiety disorder for which she

has received treatment but complains of continuing symptoms including understanding,

remembering, or applying information; interacting with others; concentrating, persisting,

or maintaining pace; and adapting or managing herself.

       Petitioner’s application was denied initially and on reconsideration. A hearing was

conducted on January 11, 2018, before Administrative Law Judge (ALJ) Tanya

Dvarishkis. After hearing testimony from Petitioner and vocational expert Kent Granat,

the ALJ issued an unfavorable decision finding Petitioner not disabled on April 24, 2018.

(AR 23-38.) Petitioner’s request for review by the Appeals Council was denied on April

2, 2019, making the ALJ’s decision final. See 42 U.S.C. § 405(h). Petitioner timely filed

this action seeking judicial review of the ALJ’s decision under 42 U.S.C. § 405(g).

Petitioner challenges: 1) whether the ALJ was constitutionally appointed; and 2) whether

the ALJ properly considered the opinion evidence and the RFC determination is

supported by substantial evidence.




MEMORANDUM DECISION AND ORDER - 2
        Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 3 of 18




                               STANDARD OF REVIEW

       The Court must uphold an ALJ’s decision unless: 1) the decision is based on legal

error, or 2) the decision is not supported by substantial evidence. Revels v. Berryhill, 874

F.3d 648, 654 (9th Cir. 2017). Substantial evidence is “‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Biestek v. Berryhill,

139 S.Ct. 1148, 1154 (2019) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)). It is more than a scintilla, but less than a preponderance of evidence. Orn v.

Astrue, 495 F.3d 625, 630 (9th Cir. 2007).

       In making its determination, the Court considers the administrative record as a

whole, weighing both the evidence that supports and the evidence that does not support,

the ALJ’s conclusion. Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014). The Court

reviews only those issues raised by the party challenging the decision. See Lewis v. Apfel,

236 F.3d 503, 517 n.13 (9th Cir. 2001). The Court considers only the reasoning and

actual findings identified by the ALJ and may not affirm for a different reason or based

on post hoc rationalizations attempting to infer what the ALJ may have concluded.

Garrison, 759 F.3d at 1010; Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1225-

26 (9th Cir. 2009).

       If the ALJ’s decision is based on a rational interpretation of conflicting evidence,

the Court will uphold the ALJ’s finding. Carmickle v. Comm’r of Soc. Sec. Admin., 533

F.3d 1155, 1165 (9th Cir. 2008). The Court “may not substitute [its] judgment for that of

the Commissioner.” Verduzco v. Apfel, 188 F.3d 1087, 1089 (9th Cir. 1999).




MEMORANDUM DECISION AND ORDER - 3
        Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 4 of 18




                                  ISSUES PRESENTED 2

       Petitioner raises the following issues as grounds for reversal and remand:

1.     Whether the ALJ was constitutionally appointed at the time of the decision in this
       case.

2.     Whether the ALJ properly considered the opinion evidence and the RFC
       determination is supported by substantial evidence.

                                       DISCUSSION

1.     Petitioner Forfeited the Appointments Clause Claim.

       Petitioner argues this case should be remanded to the Commissioner for a new

hearing, because the ALJ who issued the unfavorable decision on Petitioner’s application

was not appointed in accordance with the Appointments Clause of the United States

Constitution. Petitioner’s argument relies on the United States Supreme Court’s decision

in Lucia v. SEC, 138 S.Ct. 2044 (2018). (Dkt. 14, 17.) The Respondent contends the

Petitioner forfeited this claim by failing to raise it at any point during the administrative

process. (Dkt. 16.)

       A.     Legal Standard

       In Lucia, the Supreme Court held that ALJs of the Securities and Exchange

Commission (SEC) are subject to the Appointments Clause in Article II of the United

States Constitution and therefore must be appointed by the President, a court of law, or a

head of department. Id. at 2055 (concluding the SEC’s practice of using staff to select

and hire ALJs was unconstitutional). The remedy for “‘one who makes a timely challenge
2
  The Court addresses the Appointments Clause issue first to resolve the question raised about
the ALJ’s authority to decide Petitioner’s claim.




MEMORANDUM DECISION AND ORDER - 4
        Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 5 of 18




to the constitutional validity of the appointment of an officer who adjudicates his [or her]

case,’” is a new hearing before an ALJ who was constitutionally appointed. Id. (quoting

Ryder v. United States, 515 U.S. 177, 182-83 (1995)).

       Although the Ninth Circuit has not addressed whether Lucia applies in the context

of Social Security Administration (SSA) ALJs, it appears likely that it does apply. See

Exec. Order No. 13843, 83 Fed. Reg. 32755 (July 13, 2018) (Executive order issued in

response to Lucia concluded that “at least some - and perhaps all - ALJs are ‘Officers of

the United States’ and thus subject to the Constitution’s Appointments Clause.”). On July

16, 2018, the Acting Commissioner of Social Security ratified the appointment of SSA

ALJs and approved their appointments as their own. See Social Security Ruling (“SSR”)

19–1p, 84 Fed. Reg. 9582-02, 2019 WL 1202036 (Mar. 15, 2019). The SSA also issued

SSR 19-lp, effective March 15, 2019, to provide guidance for challenges to a SSA ALJ’s

authority. Id.

       Courts in the Ninth Circuit who have addressed Appointments Clause challenges

to SSA ALJs “have held that if a claimant does not present an issue during administrative

proceedings, the issue is forfeited for purposes of federal court review.” Dierker v.

Berryhill, No. 18-cv-145-CAB(MSB), 2019 WL 246429, at *3 (S.D. Cal. Jan. 16, 2019)

(citing Samuel F. v. Berryhill, Case No. CV 17-7068-JPR, 2018 WL 5984187, at *2 n.6

(C.D. Cal. Nov. 14, 2018) (“To the extent Lucia applies to [SSA] ALJs, Plaintiff has

forfeited the issue by failing to raise it during his administrative proceedings.”); Robert

W.P. v. Comm’r Soc. Sec. Admin., 3:19-cv-01209-BR, 2020 WL 5026843, at *6 (D.Or.




MEMORANDUM DECISION AND ORDER - 5
        Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 6 of 18




Aug. 25, 2020); Stacy V. v. Comm’r Soc. Sec. Admin., No. 3:19-cv-05899-JRC, 2020 WL

5240200, at *2 (W.D. Wash. May 19, 2020); Salmeron v. Berryhill, Case No. CV 17-

3927-JPR, 2018 WL 4998107, at *3 n.5 (C.D. Cal. Oct. 15, 2018) (same).

       The Court has also reviewed decisions from other circuits addressing the impact of

Lucia in the context of SSA ALJs. The Eighth and Tenth Circuits have held that a failure

to exhaust Appointments Clause challenges before the Social Security Administration

results in a waiver of such a challenge. Davis v. Comm’r Soc. Sec. Admin., 963 F.3d 790

(8th Cir. 2020); Carr v. Comm’r Soc. Sec. Admin., 961 F.3d 1267 (10th Cir. 2020). The

Third and Sixth Circuits have concluded the opposite. Cirko v. Comm’r Soc. Sec. Admin.,

948 F.3d 148 (3rd Cir. 2020); Ramsey v. Comm’r Soc. Sec. Admin., 973 F.3d 537 (6th

Cir. 2020). This Court agrees with and follows the reasoning of the other district courts in

the Ninth Circuit and those of Davis and Carr in concluding that an Appointment’s

Clause challenge raised for the first time on appeal to the district court is forfeited as

untimely.

       “Appointments Clause challenges are nonjurisdictional and may be waived or

forfeited.” Dierker, 2019 WL 246429, at *3; Stacy V., 2020 WL 5240220, at 2. In the

Ninth Circuit, a claimant “must raise all issues and evidence at their administrative

hearings in order to preserve them on appeal.” Meanel v. Apfel, 172 F.3d 1111, 1115 (9th

Cir. 1999); Shaibi v. Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017) (recognizing the

limitation of Sims v. Apfel, 530 U.S. 103, 111-12 (2000) and concluding Meanel “remains

binding on this court with respect to proceedings before an ALJ.”). For the reasons that




MEMORANDUM DECISION AND ORDER - 6
        Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 7 of 18




follow, the Court finds Petitioner has waived her Appointments Clause claim by failing to

raise it during the administrative proceedings.

       B.     Analysis

       Petitioner did not raise the Appointments Clause challenge during administrative

proceedings before either the ALJ or the Appeals Council, and has raised it now for the

first time to this Court. Petitioner’s failure to timely raise the Appointments Clause

challenge forfeits the claim. See Luther v. Berryhill, No. 17-cv-06479-RMI, 2019 WL

1367524, at *5 (N.D. Cal. March 26, 2019) (citing cases). Petitioner maintains the issue

was timely raised at the earliest opportunity and is not precluded by any issue exhaustion

requirement or efficiency concerns. (Dkt. 14, 17.) The Court disagrees.

       This civil action is not Petitioner’s first opportunity to raise her Appointments

Clause claim. See Younger v. Comm’r Soc. Sec. Admin., No. CV-18-02975-PHX-MHB,

2020 WL 57814, at *5 (D.AZ Jan. 6, 2020). Despite the fact that the Lucia case was

decided after the ALJ issued her decision, Petitioner’s Appointment’s Clause claim

existed and could have been raised to the ALJ. Id. at *5 n. 3. “Various SSA regulations

allowed for [Petitioner] to raise her claim and contemplate constitutional claims…[This]

is simply [Petitioner’s] first opportunity to use Lucia to bolster her argument.” Id. (citing

20 C.F.R. §§ 404.924, 404.939, 404.946(b), and 404.950).

       Moreover, Petitioner could have raised her Appointments Clause challenge to the

Appeals Council. Lucia was decided on June 21, 2018, before the Appeals Council issued

its denial of Petitioner’s request for review on April 2, 2019. (AR 6.) Further, the




MEMORANDUM DECISION AND ORDER - 7
         Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 8 of 18




Commissioner ratified the appointment of SSA ALJs on July 16, 2018, and SSR 19-1p

went into effect before Petitioner’s request for review was denied. Petitioner therefore

could have raised her challenge to the ALJ’s appointment after the Lucia decision and

before the Appeals Council’s denial, giving the SSA an opportunity to remedy any issue

with the ALJ’s appointment. Consequently, Petitioner has forfeited her Appointment

Clause claim. The Petition will be dismissed on this issue.

2.       The ALJ Properly Weighed the Opinion Evidence and the RFC is Supported
         by Substantial Evidence.

         Petitioner argues the ALJ failed to properly weigh the opinion of her treating

physician, Vermon S. Esplin, and reconcile the other evidence in the record, resulting in

an RFC that is not supported by substantial evidence. (Dkt. 14, 17.)

         A.     Legal Standards

         Residual functional capacity (RFC) is the most a person can do, despite their

physical or mental impairments. 20 C.F.R. §§ 404.1545, 416.945. In determining a

claimant’s RFC, an ALJ must consider all relevant evidence in the record, including

medical records, lay evidence, and “the effects of symptoms, including pain, that are

reasonably attributed to a medically determinable impairment.” See SSR 96–8p; 20

C.F.R. §§ 404.1545(a)(3), 416.945(a)(3). The ALJ is required to consider all of the

limitations imposed by the claimant’s impairments, even those that are not severe. SSR

96–8p.




MEMORANDUM DECISION AND ORDER - 8
        Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 9 of 18




       In making the RFC determination, an ALJ is required to evaluate every medical

opinion in the record and assign a weight to each. 20 C.F.R. § 404.1527(c). In general,

opinions of treating sources are entitled to the greatest weight; opinions of examining,

non-treating sources are entitled to lesser weight; and opinions of non-examining, non-

treating sources are entitled to the least weight. Garrison, 759 F.3d at 1012. In evaluating

a medical opinion, the ALJ considers: (1) whether the source examined the claimant; (2)

the length, frequency, nature, and extent of any treatment relationship; (3) the degree of

support the opinion has, particularly from objective medical evidence; (4) the consistency

of the opinion with the record as a whole; (5) the source’s specialization; and (6) “other

factors.” 20 C.F.R. § 404.1527(c); Trevizo, 871 F.3d at 675; Orn, 495 F.3d at 631-32. 3

       “To reject [the] uncontradicted opinion of a treating or examining doctor, an ALJ

must state clear and convincing reasons that are supported by substantial evidence.”

Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quotation omitted). Where the

opinion of a treating or examining physician is contradicted, the ALJ must provide

“specific and legitimate reasons supported by substantial evidence in the record” for

rejecting the opinion. Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998); see also

Garrison, 759 F.3d at 1012. “An ALJ can satisfy the ‘substantial evidence’ requirement

by ‘setting out a detailed and thorough summary of the facts and conflicting evidence,

stating his [or her] interpretation thereof, and making findings.’” Garrison, 759 F.3d at


3
  The opinion evidence is evaluated pursuant to 20 C.F.R. § 404.1527 where, as here, Petitioner’s
claim was filed before March 27, 2017.




MEMORANDUM DECISION AND ORDER - 9
        Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 10 of 18




1012 (citation omitted). An ALJ errs by rejecting “a medical opinion or assigns it little

weight” without explanation or without explaining why “another medical opinion is more

persuasive, or criticiz[es] it with boilerplate language that fails to offer a substantive basis

for his or her] conclusion.” Garrison, 759 F.3d at 1012–13.

       B.      Dr. Esplin’s Opinion

       Dr. Esplin treated Petitioner from 2014 to 2017. Between June and December of

2014, Dr. Esplin performed multiple bilateral carpal tunnel and cubital tunnel surgeries

on Petitioner’s arms and hands, as well as other procedures. The record contains

extensive treatment and examination notes from Dr. Esplin where he opined regarding

Petitioner’s ability to work and work restrictions.

       Dr. Esplin’s work restrictions for Petitioner increased progressively over the

course of his treatment. On July 9, 2015, Dr. Esplin concluded Petitioner was

permanently restricted to working four hours per day; lifting a maximum of five to ten

pounds; limited to repetitive lifting or carrying no more than five pounds, two times per

hour; and had restricted use of both hands for repetitive grasping, pinching, and twisting.

(AR 459, 461.) Dr. Esplin reiterated these permanent restrictions through December

2017. (AR 723.) The ALJ gave Dr. Esplin’s opinions regarding Petitioner’s work

restrictions little weight, stating:

       These opinions are given little weight because they are not consistent with
       the claimant’s functional capacity evaluation and are not supported by the
       nearly normal electrodiagnostic testing and frequent normal physical
       examinations. Her pain was managed with medication, but she had some
       ongoing swelling and weakness. Additionally, with respect to opinions as to




MEMORANDUM DECISION AND ORDER - 10
       Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 11 of 18




       whether the claimant can work or not 20 CFR 404.1527(d) and 416.927(d)
       state that opinions as to whether the claimant is disabled or unable to work
       are by their nature administrative findings and as such reserved for the
       Commissioner.

(AR 32.)

       Petitioner argues the ALJ erred in assigning little weight to Dr. Esplin’s opinion.

(Dkt. 14.) Respondent maintains the ALJ correctly weighed Dr. Esplin’s opinion. (Dkt.

16.) The Court finds the ALJ properly evaluated Dr. Esplin’s opinion.

       The ALJ considered the relevant factors listed in 20 C.F.R. § 404.1527(c) to

determine the weight to give to Dr. Esplin’s opinions. Orn, 495 F.3d at 631-32; see 20

C.F.R. § 404.1527(c)(1)-(6). The ALJ recognized Dr. Esplin as Petitioner’s treating

physician and accurately detailed the records documenting the length, frequency, nature,

and extent of the treatment relationship. (AR 29-32.) Further, the ALJ addressed the

supportability and consistency of Dr. Esplin’s opinion with the other objective medical

evidence and the record as a whole, concluding Dr. Esplin’s opinion was inconsistent

with the functional capacity evaluation (FCE), and was not supported by the Petitioner’s

nearly normal electrodiagnostic testing and frequent normal physical examinations. (AR

32.) In doing so, the ALJ articulated specific and legitimate reasons for assigning little

weight to Dr. Esplin’s opinion.

       Petitioner contends, however, that the ALJ erred by mischaracterizing the findings

in the FCE and failing to reconcile the portions of the FCE that support Dr. Esplin’s

opinion. (Dkt. 14.) The Court disagrees.




MEMORANDUM DECISION AND ORDER - 11
        Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 12 of 18




       The August 2015 FCE concluded Petitioner had some hand and arm limitations

but that Petitioner met the physical requirements for sedentary work with no additional

listed restrictions beyond the definition of that classification. (AR 533-534.) Importantly,

the FCE reported discrepancies between Petitioner’s perceived function and performance

with regard to pain and sensation and that the testing reliability measures showed a

marginal sincerity of effort, which the ALJ found was consistent with other records and

given significant weight. (AR 31.) 4

       In contrast, despite recognizing that it was “hard to explain” Petitioner’s persistent

symptom reports given the mostly normal electromyogram (EMG) and nerve conduction

studies of Petitioner’s hands and arms, Dr. Esplin opined that Petitioner’s impairments

warranted permanent work restrictions effectively rendering her disabled. (AR 459, 693,

702, 723.) The ALJ’s conclusion that Dr. Esplin’s opinion is inconsistent with the FCE is,

therefore, supported by substantial evidence.

       Petitioner maintains the AJL erred by not discussing findings contained in the FCE

that support Dr. Esplin’s opinions. The Court finds otherwise.

4
  Petitioner has not raised the FCE’s findings regarding the reliability of her effort during testing
or her symptom reports as an issue on review. Instead, Petitioner argues in her reply brief that the
inconsistency between the effort given during the FCE testing and Dr. Esplin’s opinions is
explained by Petitioner’s testimony regarding fatigue and pain tolerance. (Dkt. 17.) The Court
does not consider arguments raised for the first time in a reply brief. Quan v. Computer Sciences
Corp., 623 F.3d 870, 878 n. 4 (9th Cir .2010); U.S. ex. rel. Meyer v. Horizon Health Corp., 565
F.3d 1195, 1199 n. 1 (9th Cir. 2009) (arguments raised on appeal for the first time in a reply brief
are waived); Daulton v. Astrue, 2:10–cv–443–REB, 2011 WL 4526745 *4 n. 3 (D. Idaho
Sept.28, 2011) (refusing to consider arguments not raised in the petitioner's original briefing).
The Court, therefore, will not address Petitioner’s belated arguments concerning the assessments
of Petitioner’s symptom reports or reliability of effort during testing.




MEMORANDUM DECISION AND ORDER - 12
         Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 13 of 18




         The ALJ assigned significant weight to the August 2015 FCE because it was based

objective testing that contained validity scales; was consistent with Petitioner’s treatment

records, despite the finding of marginal effort; and consistent with records from the

Petitioner’s later physical therapy. (AR 31.)

         Substantial evidence supports the ALJ’s evaluation of the FCE’s findings

concerning the reliability of Petitioner’s sincerity of effort during testing and conclusion

that Petitioner met the requirements for sedentary work is supported by substantial

evidence. (AR 31-33.) While some of the test results reported in the FCE show Petitioner

had some decreased active range of motion and finger strength, which arguably could

support Dr. Esplin’s opinion, other tests showed Petitioner was able to perform the fine

motor dexterity testing and to demonstrate forward reach and sitting tolerance. (AR 531,

533, 532.) Moreover, many of the electrodiagnostic evaluations of Petitioner’s motor and

sensory responses and physical examinations of her hands and arms contained in the

record were normal or showed only mild limitations. (AR 459, 467, 529-534, 695, 706.)

Other treatment records and physical therapy notes also support the FCE’s evaluation and

the ALJ’s RFC determination that Petitioner retained the ability to work at a sedentary

level.

         Petitioner does not contest the normal tests and exams in the record but, instead,

disagrees with the ALJ’s evaluation of the evidence and argues the ALJ should have

considered different portions of the record. The presence of other evidence in the record

that may support a different outcome does not, however, warrant reversal.




MEMORANDUM DECISION AND ORDER - 13
       Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 14 of 18




       The ALJ is charged with resolving conflicts in the evidence, and her findings must

be upheld if supported by substantial evidence. Reddick v. Chater, 157 F.3d 715, 720-21

(9th Cir. 1998). If the ALJ’s decision is based on a rational interpretation of conflicting

evidence, the Court will uphold the ALJ’s finding. Carmickle v. Comm’r Soc. Sec.

Admin., 533 F.3d 1155, 1165 (9th Cir. 2008); Batson, 359 F.3d at 1193 (Where the

evidence can reasonably be construed to support more than one rational interpretation,

the court must uphold the ALJ's decision.). This includes deferring to the ALJ’s

credibility determinations and resolutions of evidentiary conflicts. See Lewis, 236 F.3d at

509.

       “[I]n interpreting the evidence and developing the record, the ALJ does not need

to discuss every piece of evidence.” See Howard v. Barnhart, 341 F.3d 1006, 1012 (9th

Cir. 2003). An ALJ must discuss significant and probative evidence that is contrary to the

ALJ’s findings and explain why it has been rejected. See Robbins, 466 F.3d at 883;

Vincent v. Heckler, 739 F.2d 1393, 1395 (9th Cir. 1984). The ALJ did so here.

       The ALJ considered the full record before assigning Dr. Esplin’s opinion little

weight. The ALJ’s decision accurately and thoroughly set forth the numerous EMG test

results and evaluations of Petitioner’s hands, wrists, and arms, many of which were

normal or showed only mild symptoms. (AR 27-33.) Petitioner underwent multiple

rounds of electrodiagnostic testing to evaluate her motor and sensory responses with

normal results. (AR 467, 695, 706.) The ALJ discussed the tests and exams with normal

findings as well as the results of other evaluations in the record indicating Petitioner had




MEMORANDUM DECISION AND ORDER - 14
       Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 15 of 18




weakness, pain, and other limitations in her hands and arms. (AR 30-32.) In particular,

the ALJ carefully detailed Dr. Esplin’s records and opinion. (AR 30-32.)

       Based on the foregoing, the Court finds the ALJ properly considered and

discussed the relevant evidence in the record and articulated specific and legitimate

reasons for discounting Dr. Esplin’s opinion. Namely, that Dr. Esplin’s opinion was

inconsistent with the FCE and the records of Petitioner’s nearly normal electrodiagnostic

test results and frequent normal examinations relating to her hands and arms. (AR 32.)

The ALJ’s evaluation of the record and Dr. Esplin’s opinion are supported by substantial

evidence in the record and will, therefore, be upheld. (AR 466, 693, 700, 702, 705-706.)

       C.     The RFC is Supported by Substantial Evidence

       At steps two and three, the ALJ concluded Petitioner had severe impairments of

carpal tunnel syndrome, cubital tunnel syndrome, ulnar neuropathy, depression, and

anxiety but that the severity of her impairments, considered singularly and in

combination, do not meet or medically equal one of the listed impairments. (AR 25.)

       The ALJ determined Petitioner retained the medical RFC to perform sedentary

work as defined in the regulations, except she can stand/walk for up to eight hours total in

an eight hour workday. (AR 27.) Petitioner is limited to no more than frequently

operating hand controls with the bilateral upper extremities, only occasional reaching

overhead, and frequent reaching in front and laterally with the bilateral upper extremities.

She can frequently handle, finger, and feel with the bilateral upper extremities. Petitioner

can never climb ladders, ropes, or scaffolds, never crawl, and can have no exposure to,




MEMORANDUM DECISION AND ORDER - 15
       Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 16 of 18




and should avoid, unprotected heights, moving mechanical parts, and other workplace

hazards. She can only occasionally operate a motor vehicle as part of the job duties and is

limited to occasional exposure to weather, extreme cold, and vibration. (AR 27.) 5

       The ALJ recognized Petitioner has “some limitations using her upper extremities,

but she had essentially normal electrodiagnostic testing and her pain is managed with

medication.” (AR 33.) The ALJ concluded that “the medical evidence as a whole does

support limitations to the sedentary exertional level.” (AR 33.)

       In making the RFC determination, the ALJ considered all of Petitioner’s

symptoms, the objective medical evidence, opinion evidence, and other relevant evidence

in the record. The ALJ evaluated Petitioner’s own statements and found Petitioner’s

impairments could reasonably be expected to cause the alleged symptoms, but that

Petitioner’s statements concerning the intensity, persistence, and limiting effects of the

symptoms were not entirely consistent with the medical evidence and other evidence in

the record. (AR 27-28.)

       The ALJ discussed the evidence concerning each of Petitioner’s impairments and

considered the records, claimant statements, third-party reports, and opinions of treating

physicians Vermon Esplin and Mark Rencher; evaluating physician David C. Simon;

evaluating vocational specialist Delyn D. Porter; evaluating physical therapist Briggs


5
  The RFC also includes mental restrictions limiting Petitioner to low stress work with only
simple understanding, remembering, and carrying out routine tasks in a job requiring no more
than simple work related decisions, and having no more than occasional changes in a routine
work setting and job duties. She is limited to only brief and superficial contact with coworkers
and the public. (AR 27.) Petitioner has not challenged the mental RFC determination on review.




MEMORANDUM DECISION AND ORDER - 16
       Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 17 of 18




Horman; consulting examining psychologist Alan Zohner; and the state agency medical

consultants. (AR 27-33.)

       The RFC assessment includes limitations appropriate to address Petitioner’s

impairments that are supported by substantial evidence. In particular, with regard to the

bilateral use of her upper extremities, which Petitioner has challenged here, the RFC

limits Petitioner to not more than frequently operating hand controls, reaching, handling,

fingering, and feeling. The ALJ recognized Petitioner has “some limitations using her

upper extremities, but she had essentially normal electrodiagnostic testing and her pain is

managed with medication.” (AR 33.) Notably, the RFC determination that Petitioner

retains the ability to perform sedentary work with some external restrictions is consistent

with the findings in the August 2015 FCE. For these reasons, the Court finds the ALJ

formulated an RFC with limitations that are supported by substantial evidence the record.

       D.     Conclusion

       Viewing the record as a whole, the Court finds the ALJ appropriately weighed and

considered the medical evidence in the record, specifically the opinion of Dr. Esplin, and

that substantial evidence supports the RFC assessment. Orn, 495 F.3d at 630. The ALJ

discussed and considered the objective medical evidence, opinion evidence, and

Petitioner’s statements; appropriately weighed the evidence; and, explained the RFC

determination, which is supported by substantial evidence in the record. Batson v.

Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1194 (9th Cir. 2004). Accordingly, the

ALJ’s decision will be affirmed and the petition will be dismissed.




MEMORANDUM DECISION AND ORDER - 17
      Case 4:19-cv-00196-CWD Document 19 Filed 11/02/20 Page 18 of 18




                                       ORDER

      Based upon the foregoing, the Court being otherwise fully advised in the premises,

it is hereby ORDERED that the Commissioner’s decision finding that the Petitioner is

not disabled within the meaning of the Social Security Act is AFFIRMED and the

petition for review is DISMISSED.



                                               DATED: November 2, 2020


                                               _________________________
                                               Honorable Candy W. Dale
                                               United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 18
